[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 09-13301                 NOVEMBER 3, 2009
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                CLERK

                      D.C. Docket No. 05-00006-CR-3-RV

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

      versus

DESHAWN TRAVIS GLOVER,
                                                         Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                       for the Northern District of Florida
                            _________________________
                               (November 3, 2009)

Before CARNES, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

      Chet Kaufman, appointed counsel for DeShawn Travis Glover in this appeal

from the denial of a motion for a sentence reduction under 18 U.S.C. § 3582(c),

has moved to withdraw from further representation of the appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d
493 (1967). Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

district court’s denial of Glover’s 18 U.S.C. § 3582(c)(2) motion is AFFIRMED.




                                       2